DETAILED ACTION
Claim Rejections - 35 USC § 103

Claims 8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks (US PG-Pub 2015/0096125) in view of Nanohorizons, Inc., SmartSilverTM, hereinafter referred to as “SmartSilver.” 
Regarding Claim 8, DeFranks discloses a mattress assembly (100) comprising: a fiber batting (104) layer having a top planar surface and a bottom planar surface (see Fig. 2A), the fiber batting layer comprising a plurality of substantially vertically oriented flame retardant fibers (see para. [0016] and abstract) extending from the top surface to the bottom surface in the form of pleats (see Fig. 2B), wherein the fibers of the substantially vertically oriented flame retardant treated fibers are selected from the group consisting of polyester, polyolefins, cellulosic fibers (see para. [0023]) and mixtures thereof.
DeFranks fails to disclose antimicrobial treated fibers, wherein the antimicrobial comprises a silver nanoparticulate powder having particle sizes greater than 1 micron to less than 10 microns. SmartSilver teaches a silver nanoparticulate powder having particle sizes greater than 1 micron to less than 10 microns (see screenshot below).  DeFranks and SmartSilver are analogous art because they are from the same field of endeavor, i.e. textile products. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the fibers of DeFranks with the silver particles of SmartSilver.  The motivation would have been to give the fiber batting an antimicrobial effect, thus reducing bacteria and viruses. 
    PNG
    media_image1.png
    55
    917
    media_image1.png
    Greyscale


Regarding Claim 10, this is an optional claim as cellulosic fibers are optionally claimed in Claim 8.  See claim 8 rejection.
Regarding Claim 11, DeFranks discloses wherein a loading of the fire retardant material of the substantially vertically oriented flame retardant fibers treated is in an amount effective to meet a flammability standard defined in 16 CFR Part 1633 (2007) (see para. [0029]). 
Regarding Claim 12, DeFranks discloses wherein the fire retardant material of the substantially vertically oriented flame retardant treated fibers comprises halogenated compounds, phosphorous containing compounds, sulfate containing compounds, metal hydroxides, borates, silicon based compounds, melamine based compounds, phosphoric acid derivatives, intumescent compounds, and mixtures thereof (see Claim 8 of the DeFranks publication).
Regarding Claim 13, DeFranks discloses wherein the batting material has a thickness greater than 0.5 inches to less than 3 inches (see para. [0027]).
Regarding Claim 14, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers comprise lyocell fibers treated with ammonium polyphosphate. (See at least para. [0051]).  
Regarding Claim 15, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers are greater than 50 percent of the layer (see Claim 1 of the DeFranks publication). 
Regarding Claim 16, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers extending from the top surface to the bottom surface are in the form of pleats (see para. [0019]).
Regarding Claim 17, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers comprise natural fiber (see para. [0023]).
Regarding Claim 18, DeFranks discloses wherein the fiber layer is a carded and vertically crosslapped nonwoven (see para. [0003],  [0019], and [0055]).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that DeFranks fails to teach or even suggest a fiber batting layer including substantially vertically oriented fibers including both flame retardant and antimicrobial treated fibers. Nowhere does DeFranks teach or even suggest an antimicrobial fiber never mind the combination of fire retardant and antimicrobial fibers that are substantially vertically oriented in the form of pleats, wherein the antimicrobial is a silver nanoparticulate powder.  —  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner agrees that DeFranks fails to disclose a fire retardant and antimicrobial treated fibers (emphasis added). Para. [0016] of DeFranks states “the fibers are substantially vertically oriented and at least a portion are flame retardant treated fibers.”  Antimicrobial SmartSilver was used to modify the fibers of DeFranks with the motivation of “reducing bacteria and viruses.”  SmartSilver contains a silver nanoparticulate powder as required by the claims and is even listed in Applicant’s specification as being used in the present invention (see para. [0008] and [0033].).  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Regarding Applicant’s argument that the SmartSilver reference also fails to teach or even suggest a batting layer including substantially vertically oriented fibers including both flame retardant and antimicrobial treated fibers. Nowhere is there any disclosure or suggestion in SmartSilver of any mattress assembly. Nowhere is there any disclosure or suggestion in SmartSilver of a fiber batting layer. Nowhere is there any disclosure or suggestion in SmartSilver of a mattress assembly including a fiber batting layer including vertically oriented fiber in the form a pleats that contain more than one type of treated fiber, i.e., both flame retardant and antimicrobial treated fibers. — Examiner disagrees with the basis of this argument. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  SmartSilver was used to modify the fibers of DeFranks to give it an antimicrobial effect.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619